Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Claims 21-32 and 34-40 are allowable.  

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance:  The closest prior art is WO 2016/044131 to Danglas (cited in the Office Action dated 12/15/20).  Although Danglas teaches dosages encompassing the instantly claimed dosages (thereby establishing an expectation that such doses would be effective), Danglas does not establish an expectation that the claimed doses would be more effective than higher doses.  Danglas does not expressly teach the 3.2 mg/dose amount instantly claimed, and instead focuses on higher doses.  Further, applicants have presented evidence of unexpected results (see the superior effect of the lower doses (i.e., the 3.2 mg dose regimen) compared to the higher doses (i.e., the 9.6 mg dose regimen) shown in the declaration dated 12/15/20).  These improved results are considered unexpected based on any art of record.  The unexpected results are reasonably commensurate in scope with the claims as currently amended.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


	
	/Kevin S Orwig/            Primary Examiner, Art Unit 1658